                            United States District Court
                             Middle District of Florida
                               Jacksonville Division


SANDLER AT BARTRAM LAKES, L.L.C.,

             Plaintiff,

v.                                                         NO. 3:17-cv-809-J-34PDB

COMCAST OF FLORIDA/GEORGIA/
ILLINOIS/MICHIGAN, LLC,

             Defendant.


COMCAST OF FLORIDA/GEORGIA/
ILLINOIS/MICHIGAN, LLC,

             Plaintiff,

v.                                                         NO. 3:18-cv-799-J-34MCR

BARTRAM SPRINGS COMMUNITY
DEVELOPMENT DISTRICT ETC.,

             Defendants.


                                       Order

      Earlier today, the Court heard arguments on Sandler at Bartram Lakes,
L.L.C.’s, motion to compel discovery and extend case management deadlines, Doc. 67.
The Court granted the motion to the extent Sandler sought to extend deadlines and
will separately enter a second amended case management and scheduling order. For
the reasons stated on the record, the Court denied the motion to the extent Sandler
sought to compel billing records from Comcast, without prejudice to filing a motion to
compel or requesting a discovery telephone conference after further discovery on
alleged revenue underpayment and after a conference required by Local Rule 3.01(g).
      The parties may contact Angela Loeschen at (904) 549-1950 to schedule a
discovery telephone conference.

      Ordered in Jacksonville, Florida, on January 22, 2019.




c:    Counsel of Record




                                        2
